AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                       FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


                       JANA MARIE B.,
                                                                                                          Apr 24, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-405-FVS
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
              Judgment is entered for the Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               ROSANNA MALOUF PETERSON                       on a motion for
      summary judgment.


Date: 4/24/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
